Citation Nr: 1630632	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1969 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

The Veteran is service-connected for psychiatric disability, migraine headaches and spatic colon.  She primarily contends that she is unemployable due to her service-connected psychiatric disability.  Although she was provided a VA examination to determine the current degree of severity of her spastic colon in September 2014, she has not been provided a VA examination to determine the impact of her psychiatric disability or migraine headaches on her employability since January 2012.  In light of the amount of time since these examinations and the absence of any later medical evidence documenting the severity of the psychiatric disability and migraine headaches, the Veteran's representative submitted a brief in June 2016 requesting the Board to remand the appeal to afford the Veteran a current examination.  The Board agrees that further development of the record is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claim, to include any more recent VA treatment records.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination or examinations by an appropriate examiner or examiners.  All pertinent evidence of record should be made available to and reviewed by the examiner(s), and any indicated studies should be performed.  

The examiner or examiners should identify the disabling manifestations of the service-connected disabilities, and provide an assessment of the impact of the service-connected disabilities on the Veteran's ability to obtain and maintain substantially gainful employment consistent with her education and occupational background, to include an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are sufficient by themselves to preclude her from obtaining or maintaining any form of substantially gainful employment consistent with her education and employment background.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The rationale for all opinions expressed must be provided.

3.  Undertake any other indicated development.

4.  Then, re-adjudicate the Veteran's TDIU claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case to the Veteran and her representative, and afford them the requisite opportunity to respond.  Thereafter, return the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

